DETAILED ACTION
This Action is responsive to the communication filed on 03/08/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhan (CN 10 644 9542 A), in view of Chen (CN 10 584 5814 A).

Regarding claim 1, Zhan (see, e.g., FIG. 3) discloses a light emitting diode (LED) package structure comprising:
a circuit board 1, 9, 10, 13 (pg 3, para 7);
a reflective cup 2 disposed on the circuit board 1, 9, 10, 13, wherein the reflective cup 2 and the circuit board 1, 9, 10, 13 collectively form a concave cup 1, 2, 9, 10, 13 having an opening e.g., opening created by 1, 2, 9, 10, 13 (pg 3, para 7, para 12; pg 4, para 4);
a LED chip 3 disposed on the circuit board 1, 9, 10, 13 and within the concave cup 1, 2, 9, 10, 13 (pg 3, para 7); and
a lens structure 6 having a second metal ring 8 (pg 5, para 1),
Although Zhan shows substantial features of the claimed invention, Zhan fails to expressly teach the reflective cup having a first metal ring in the concave cup, and a second metal ring configured to join the first metal ring to cover the opening.
Chen (see, e.g., FIG. 3), on the other hand, teaches a cup 35 having a first metal ring 33 for the purpose of realizing a low-temperature gas-sealed sealing LED device, thereby ensuring the airtightness, reliability, and efficiency of the LED package (pg 2, para 4; pg 4, para 1, para 3, para 8; pg 3, para 18).
The combination of Zhan/Chen further teaches that the reflective cup 2 (as taught by Zhan) has a first metal ring 33 (as taught by Chen) in the concave cup 1, 2, 9, 10, 13 (as taught by Zhan), and a second metal ring 8 (as taught by Zhan) configured to join the first metal ring 33 (as taught by Chen) to cover the opening e.g., opening created by 1, 2, 9, 10, 13 (as taught by Zhan). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the first metal layer of Chen to the reflective cup of Zhan for the purpose of realizing a low-temperature gas-sealed sealing LED device, thereby ensuring the airtightness, reliability, and efficiency of the LED package (pg 2, para 4; pg 3, para 18).

Regarding claim 11, Zhan (see, e.g., FIG. 3) teaches that the lens structure 6 comprises a flat lens or a convex lens (pg 5, para 1).

Regarding claim 12, Zhan (see, e.g., FIG. 3) teaches that the lens structure 6 is embedded in the concave cup 1, 2, 9, 10, 13 (pg 3, para 7; pg 5, para 1).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zhan (CN 10 644 9542 A), in view of Chen (CN 10 584 5814 A), and further in view of Bilenko (WO 2019 235900 A1).

Regarding claim 10, although Zhan/Chen shows substantial features of the claimed invention, Zhan/Chen fails to expressly teach the circuit board has a stage on which the LED chip is mounted, a top of the stage is higher than an interface between the reflective cup and the circuit board.
Bilenko (see, e.g., FIG. 1), on the other hand, teaches a circuit board 10, 51, 53, 55 having a stage 27 on which the LED chip 21 is mounted for the purpose of effectively discharging heat generated from the light emitting device chip (pg 3, para 9, para 11; pg 5, para 1). 
The combination of Zhan/Chen/Bilenko further teaches that a top of the stage 27 (as taught by Bilenko) is higher than an interface between the reflective cup 2 (as taught by Zhan) and the circuit board 1, 9, 10, 13 (as taught by Zhan).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the stage of Bilenko to the circuit board of Zhan/Chen for the purpose of effectively discharging heat generated from the light emitting device chip (pg 5, para 1).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zhan (CN 10 644 9542 A), in view of Chen (CN 10 584 5814 A), and further in view of Nagai (JP 2006 269485 A).

Regarding claim 15, although Zhan/Chen shows substantial features of the claimed invention, Zhan/Chen fails to expressly teach an inner surface of the concave cup has a light reflective coating.
Nagai (see, e.g., FIG. 5), on the other hand, teaches an inner surface of the concave cup 2, 7, 15, 16 has a light reflective coating 14 for the purpose of providing a reflecting coating that enables the metal of the frame body to be made at a low cost and to increase the reflection efficiency of the LED device (Para 0011, Para 0019).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the reflective coating of Nagai to the concave cup of Zhan/Chen for the purpose of providing a reflecting coating that enables the metal of the frame body to be made at a low cost and to increase the reflection efficiency of the LED device (Para 0011, Para 0019).

Allowable Subject Matter
Claims 2-9 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/ANTONIO B CRITE/Examiner, Art Unit 2817